DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 7/21/2021. Claims 1-2, 4-8, 10-14, 16-19 are pending. Claims 1, 7, 13 are amended. Claim 19 has been added. Claims 3, 9, 15 have been cancelled.

Allowable Subject Matter
Claims 1-2, 4-8, 10-14, 16-19, are pending and allowed. 

The following is an examiner’s statement of reasons for allowance: The examiner has withdrawn the §101 rejection, the Examiner notes that the §101 rejection was previously withdrawn in response to a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), and specifically Step 2A Prong One, the claims do not recite limitations that fall within any of the abstract idea groups set forth in the 2019 PEG. Even if the claims were understood as making a return prediction and taking an action to reduce the probability of return, the examiner notes that the claimed subject matter would nevertheless be deemed eligible by reciting additional elements that integrate the idea into a practical application by applying the limitations in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The steps of the invention are different than merely using a general purpose computer in order to 

The closest prior art Chen et al. US 20160321684 A1, Todasco US 20160275590 A1, either individually or in combination fail to teach or fairly suggest the claimed invention as described below. The prior art reference Chen discloses mechanisms for predicting individual customer returns in e-commerce. Todasco discloses providing alternate product recommendations for a user based on a product return probability. The claimed invention is non-obvious because based on the references individually or in combination, one of ordinary skill in the art would not have found it obvious to perform the claimed invention. 

The novelty of the claimed invention is in the combination of limitations and not in any single limitation. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683